Brewster, J.
(dissenting). I dissent and vote to affirm.
The Wetmore and Zimmerman cases (Wetmore v. Porter, 92 N. Y. 76; Zimmerman v. Kinkle, 108 N. Y. 282), are distinguishable from the present matter in that the causes of action in those cases were based upon transactions had or participated in by the plaintiffs while acting in the very representative capacities in which they sued. Here, the complaint shows that the transaction sought to be set aside was conducted by Nellie E. Bullís entirely and solely in her individual capacity — and before she possessed any other. The complaint shows no cause of action which existed in favor of plaintiff’s intestate, and is, therefore, bad, (See Wetmore v. Porter, supra, p. 83.) If anyone was defrauded by defendant, for aught that is shown, it was the plaintiff individually. The cause of action set forth belongs only to her individually, it not appearing that at the time of the transfer the automobile was subject to any trust of which the defendant had notice. (Wetmore v. Porter, supra, p. 81.) The situation in the instant case is well within the rule as stated in Ehrman v. Bassett (159 App. Div. 752), and the several authorities there cited. (See, also, Pardee v. Mutual Benefit Life Ins. Co., 238 App. Div. 294, 296.) Under that rule, even though plaintiff transferred the automobile in her representative capacity, she would still be relegated to an action in her individual capacity because she seeks to avoid only her own contract — not that of her intestate. A reversal here would seem to produce a singular result. The defendant attempted to defend upon the ground that the transfer between him and the plaintiff as an individual was fair and proper, but plaintiff as administratrix was successful in her motion in having that defense stricken. Thus it would seem that the reversal would in effect result in his not being able to make a valid defense even though he has one.
Hefferenan, Russell and Deyo, JJ., concur with Hill, P. J.; Brewster, J., dissents in a memorandum.
Judgment reversed, on the law, with costs, and a new trial granted. [See post, p. 1076.]